Case 1:19-cv-00850-JB-B Document 74 Filed 05/24/21 Page 1 of 3         PageID #: 752




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


JAMES R. DRIGGERS,

      Plaintiff,

vs.                                               Case No. 1:19-cv-00850-JB-B

CALIBER HOME LOANS, INC.,
FAY SERVICING, LLC, and
CITIBANK N.A. AS TRUSTEE FOR
CMLTI ASSET TRUST,

      Defendants.

    THIRD JOINT MOTION TO CONTINUE TRIAL SETTING AND
  PRETRIAL DEADLINES PENDING SUMMARY JUDGMENT RULING

      COME NOW, James Driggers (“Plaintiff”) Fay Servicing, LLC (“Fay”) and

CitiBank, N.A., as Trustee for CMLTI Asset Trust (“CitiBank”) (Fay and Citi are

“Defendants”), and file this Third Joint Motion to Continue the Trial and all Pretrial

Conference pending a decision on their Cross Motions for Summary Judgment,

respectfully showing this Honorable Court as follows:

      1.     On March 4, 2020, just prior to the publicly known onslaught of the

COVID-19 pandemic, Magistrate Judge Bivins entered a Rule 16(b) Scheduling

Order [Doc. 40] setting a final pretrial conference for January 12, 2021, jury

selection for February 2, 2021, and a jury trial sometime in February 2021. Id. at

pgs. 1-2.
Case 1:19-cv-00850-JB-B Document 74 Filed 05/24/21 Page 2 of 3             PageID #: 753




      2.     On October 13, 2020, Defendants filed a Motion for Summary

Judgment [Doc. 56] on all pending claims. On the same date, the Plaintiff filed a

Motion for Partial Summary Judgment [Doc. 58]. The motions have been fully

briefed. The court hosted the parties for hearing on both motions on April 20, 2021.

The motions remain pending.

      3.     The pending Cross Motions for Summary Judgment are expected to be

dispositive of some, if not all, the major issues in the case, and will likely serve to

severely alter the number and scope of issues that remain for trial. The outcome will

also likely significantly alter the legal elements, agreed facts, disputed facts,

estimated trial time, jury instructions, exhibit lists, and damages calculation to be set

forth in the Joint Pretrial Document. Even if one or both motions be denied, the

parties will need time to digest the basis for the decision and their misunderstanding

of the application of law to the facts. Without knowing which, if any, claims will be

at issue or why, the parties are not capable of making their final preparations to

participate in a trial in August 2021, nor in the more immediate sense are they

prepared to participate in pre-trial activities, such as providing the final report called

for by the Court’s Standing Order Governing Final Pretrial Conference.

      4.     On January 5, 2021, the Court granted the parties’ first joint motion

resetting the trial of the case for April 27, 2021 [doc. 71] to permit a ruling on

summary judgment.
Case 1:19-cv-00850-JB-B Document 74 Filed 05/24/21 Page 3 of 3           PageID #: 754




      5.     On April 6, 2021, the Court granted the parties’ second joint motion, in

part, resetting the trial of the case for August 3, 2021 [doc. 73] to permit a ruling on

summary judgment.

      6.     The circumstances have not changed. There has been no ruling on

summary judgment, but if the case is resolved by the pending motions, it would not

only save the parties and the court a tremendous amount of resources relating to trial

preparation, but it would also obviate the need for in-person appearances and

potential exposure to COVID-19.

      7.     The parties have twice before requested and been granted a continuance

of the trial and attendant pretrial deadlines.

      8.     Neither party will be prejudiced by the requested continuance.

      WHEREFORE, the premises considered, the Plaintiff and Defendants pray

together request that this Court continue the trial setting and all related pre-trial

deadlines pending a decision on the Motions for Summary Judgment.

      Respectfully submitted on May 24, 2021.

_s/ Timothy P. Pittman                           s/Earl P. Underwood, Jr.
Timothy P. Pittman (ASB-0075-I51P)               Earl P. Underwood, Jr.
Rublin Lublin, LLC                               Underwood & Riemer, P.C.
200 Clinton Avenue West, Suite 406               21 South Section Street
Huntsville, AL 35801                             Fairhope, Alabama 36532
(678) 281-2972                                   (251) 990-5558
tpittman@rlselaw.com                             epunderwood@alalaw.com
Attorney for Fay Servicing, LLC                  Counsel for Plaintiff
